
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3120
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2012
			 Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend the Immigration and Nationality
		  Act to require accreditation of certain educational institutions for purposes
		  of a nonimmigrant student visa, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Visa Reform
			 Act.
		2.Accreditation
			 requirement for colleges and universitiesSection 101(a) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1101(a)) is amended—
			(1)in paragraph
			 (15)(F)(i)—
				(A)by striking
			 section 214(l) at an established college, university, seminary,
			 conservatory, academic high school, elementary school, or other academic
			 institution or in an accredited language training program in the United
			 States and inserting section 214(m) at an accredited college,
			 university, or language training program, or at an established seminary,
			 conservatory, academic high school, elementary school, or other academic
			 institution in the United States; and
				(B)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security; and
				(2)by amending
			 paragraph (52) to read as follows:
				
					(52)Except as provided in section
				214(m)(4), the term accredited college, university, or language training
				program means a college, university, or language training program that
				is accredited by an accrediting agency recognized by the Secretary of
				Education.
					.
			3.Other
			 requirements for academic institutionsSection 214(m) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1184(m)) is amended by adding at the end the
			 following:
			
				(3)The Secretary of Homeland Security, in the
				Secretary’s discretion, may require accreditation of an academic institution
				(except for seminaries or other religious institutions) for purposes of section
				101(a)(15)(F) if—
					(A)that institution is not already required to
				be accredited under section 101(a)(15)(F)(i);
					(B)an
				appropriate accrediting agency recognized by the Secretary of Education is able
				to provide such accreditation; and
					(C)the institution has or will have 25 or more
				alien students accorded status as nonimmigrants under clause (i) or (iii) of
				section 101(a)(15)(F) pursuing a course of study at that institution.
					(4)The Secretary of Homeland Security, in the
				Secretary’s discretion, may waive the accreditation requirement in section
				101(a)(15)(F)(i) with respect to an established college, university, or
				language training program if the academic institution—
					(A)is otherwise in compliance with the
				requirements of such section; and
					(B)is making a good faith effort to
				satisfy the accreditation requirement.
					(5)(A)No person convicted of an offense referred
				to in subparagraph (B) shall be permitted by any academic institution having
				authorization for attendance by nonimmigrant students under section
				101(a)(15)(F)(i) to be involved with the institution as its principal, owner,
				officer, board member, general partner, or other similar position of
				substantive authority for the operations or management of the institution,
				including serving as an individual designated by the institution to maintain
				records required by the Student and Exchange Visitor Information System
				established under section 641 of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (8 U.S.C. 1372).
					(B)An offense referred to in this subparagraph
				includes a violation, punishable by a term of imprisonment of more than 1 year,
				of any of the following:
						(i)Chapter 77 of title 18,
				United States Code (relating to peonage, slavery and trafficking in
				persons).
						(ii)Chapter
				117 of title 18, United States Code (relating to transportation
				for illegal sexual activity and related crimes).
						(iii)Section 274 of the Immigration and
				Nationality Act (8
				U.S.C. 1324) (relating to unlawful bringing of aliens into the
				United States).
						(iv)Section 1546 of title 18, United
				States Code (relating to fraud and misuse of visas, permits, and other
				documents) relating to an academic institution’s participation in the Student
				and Exchange Visitor
				Program.
						.
		4.Conforming
			 amendmentSection 212(a)(6)(G)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(G)) is amended
			 by striking section 214(l) and inserting section
			 214(m).
		5.Effective
			 date
			(a)In
			 generalExcept as provided in subsection (b), the amendments made
			 by sections 2 and 3—
				(1)shall take effect
			 on the date that is 180 days after the date of the enactment of this Act;
			 and
				(2)shall apply with
			 respect to applications for a nonimmigrant visa under section 101(a)(15)(F)(i)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) that are
			 filed on or after the effective date described in paragraph (1).
				(b)Temporary
			 exception
				(1)In
			 generalDuring the 3-year period beginning on the date of
			 enactment of this Act, an alien seeking to enter the United States to pursue a
			 course of study at a college or university that has been certified by the
			 Secretary of Homeland Security may be granted a nonimmigrant visa under clause
			 (i) or clause (iii) of section 101(a)(15)(F) of the Immigration and Nationality
			 Act (8 U.S.C.
			 1101(a)(15)(F)) without regard to whether or not that college
			 or university has been accredited or been denied accreditation by an entity
			 described in section 101(a)(52) of such Act (8 U.S.C. 1101(a)(52)), as amended by
			 section 2(2) of this Act.
				(2)Additional
			 requirementAn alien may not be granted a nonimmigrant visa under
			 paragraph (1) if the college or university to which the alien seeks to enroll
			 does not—
					(A)submit an
			 application for the accreditation of such institution to a regional or national
			 accrediting agency recognized by the Secretary of Education on or before the
			 date that is 1 year after the effective date described in subsection (a)(1);
			 and
					(B)comply with the
			 applicable accrediting requirements of such agency.
					
	
		
			Passed the House of
			 Representatives August 1, 2012.
			Karen L. Haas,
			Clerk.
		
	
